                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

AMY KUSH,                               :

            Plaintiff                   : CIVIL ACTION NO. 3:18-1483

            v.                          :        (MANNION, D.J.)
                                                (ARBUCKLE, M.J.)
BAYVIEW LOAN SERVICING,                 :
et al.,
                                        :
            Defendants

                              MEMORANDUM
I.    BACKGROUND
      On July 31, 2018, the court issued a memorandum and order, (Docs.
3 and 4), and denied plaintiff Amy Kush’s request for immediate injunctive
relief seeking to prevent the August 3, 2018 Sheriff’s sale of her property.
(Doc. 1). The court also dismissed with prejudice plaintiff’s due process
claims in her complaint since the court lacked jurisdiction over them. Further,
the court directed the plaintiff to file an amended complaint regarding only her
Fourteenth Amendment equal protection claim and her First Amendment
retaliation claim, under 42 U.S.C. §1983, on or before August 17, 2018.
      After being granted an extension of time, the plaintiff filed an amended
complaint on September 20, 2018.1 (Doc. 11). Thereafter, motions to dismiss
plaintiff’s amended complaint under Fed.R.Civ.P. 12(b)(6) were filed by



      1
        The court construed plaintiff’s August 1, 2018 “Complaint and Request
for Injunction” as a motion for a temporary restraining order and a preliminary
injunction. (Doc. 6).
defendants Wilkes-Barre Hospital Company, LLC, (Doc. 19), Bayview Loan
Servicing, (Doc. 23), and the Diocese of Scranton, (Doc. 42).
       On April 30, 2019, Judge Arbuckle issued three reports and
recommendations regarding the motions to dismiss filed by Wilkes-Barre
Hospital Company, LLC, (“WB Hospital”), (Doc. 54), Bayview Loan Servicing,
(“BLS”), (Doc. 55), and by the Diocese of Scranton, (Doc. 56). Judge Arbuckle
recommends that all three motions to dismiss be granted and that all of the
claims against these defendants be dismissed without affording plaintiff
further leave to amend her claims. On May 17, 2019, plaintiff filed joint
objections to all three of Judge Arbuckle’s reports. (Doc. 61). On May 31,
2019, WB Hospital filed a brief in opposition to plaintiff’s objections. (Doc. 62).
Also, on May 31, 2019, BLS filed a response to plaintiff’s objections. (Doc.
63).
       For the following reasons, the three reports and recommendation will be
ADOPTED and, plaintiff’s objections will be OVERRULED. The motions to
dismiss filed by the three defendants will be GRANTED. This case will be
RECOMMITTED to Judge Arbuckle for further proceedings against the
remaining defendants.


II.    STANDARD OF REVIEW
       When objections are timely filed to the report and recommendation of
a magistrate judge, the district court must review de novo those portions of
the report to which objections are made. 28 U.S.C. §636(b)(1); Brown v.

                                        2
Astrue, 649 F.3d 193, 195 (3d Cir. 2011). Although the standard is de novo,
the extent of review is committed to the sound discretion of the district judge,
and the court may rely on the recommendations of the magistrate judge to the
extent it deems proper. Rieder v. Apfel, 115 F.Supp.2d 496, 499 (M.D.Pa.
2000) (citing United States v. Raddatz, 447 U.S. 667, 676 (1980)).
      For those sections of the report and recommendation to which no
objection is made, the court should, as a matter of good practice, “satisfy itself
that there is no clear error on the face of the record in order to accept the
recommendation.” Fed.R.Civ.P. 72(b), advisory committee notes; see also
Univac Dental Co. v. Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (2010)
(citing Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining
judges should give some review to every Report and Recommendation)).
Nevertheless, whether timely objections are made or not, the district court
may accept, not accept or modify, in whole or in part, the findings or
recommendations made by the magistrate judge. 28 U.S.C. §636(b)(1); Local
Rule 72.31.




                                        3
III.   DISCUSSION2
       1. WB Hospital
       In his first report, (Doc. 54), Judge Arbuckle recommends that the
motion to dismiss plaintiff’s amended complaint filed by defendant WB
Hospital be granted and that all of the claims against it be dismissed with
prejudice. Plaintiff raises a First Amendment retaliation claim against WB
Hospital alleging that it conspired to have her involuntarily committed for 20
days in retaliation for a May 23, 2018 letter she wrote notifying the defendants
of her rights and the defendants’ violations of her rights.3 Plaintiff also asserts
a 14th Amendment equal protection claim against WB Hospital alleging that
she is entitled to “insurance for mom (security for mom)(equal protections)”
as a “much needed remedy to ages old discrimination against us by us.”4

       2
       Since the background of this case was stated in the court’s July 31,
2018 Memorandum, (Doc. 3), as well as in Judge Arbuckle’s instant reports,
(Docs. 54-56), it shall not be repeated herein. Also, since Judge Arbuckle
states that correct legal standard regarding a Rule 12(b)(6) motion in his
reports, it shall not be repeated.

       3
      Even if WB Hospital was a state actor, plaintiff fails to allege any facts
to show that her involuntary commitment was casually connected to her May
2018 letter. In fact, there is no allegation that either WB Hospital or its
employees were aware of plaintiff’s letter. Thus, plaintiff fails to state a
cognizable retaliation claim against WB Hospital. See Rauser v. Horn, 241
F.3d 330, 333–334 (3d Cir. 2001).
       4
       Plaintiff fails to allege that she was treated differently from other
similarly situated people and that there was purposeful discrimination against
her. Therefore, plaintiff fails to state a cognizable equal protection claim
against WB Hospital. See Bierley v. Grolumond, 174 Fed.Appx. 673, 676 (3d
Cir. 2006).

                                        4
Lastly, plaintiff alleges that WB Hospital is abusing children by giving them
vaccinations and performing eighth day circumcisions.5
      The constitutional claims under §1983 against WB Hospital will be
dismissed since it is a private hospital and not a state agency acting under
color of state law, and since plaintiff failed to sufficiently allege that the
Hospital conspired with the Luzerne County Sheriff’s Office. See Manning v.
Ross, 2013 WL 4718916, *9 (M.D.Pa. Sept. 3, 2013); Brookhart v. Rohr, 385
Fed.Appx. 67 (3d Cir. 2010) (“Liability [under §1983] would attach if a private
party conspired with a state actor,..., but the District Court properly concluded
that the vague allegations of a conspiracy [ ] did not satisfy the plausibility
standard of Rule 12(b)(6).”) (citations omitted); Carver v. Plyer, 115 Fed.Appx.
532, 538 (3d Cir. 2004) (Third Circuit held that private hospital was not a state
actor and did not conspire with police to detain plaintiff and force his treatment
under the Pennsylvania Mental Health Procedures Act (“MHPA”), 50 P.S.
§7301, et seq., since hospital was not compelled under the MHPA to commit
and treat plaintiff and its determination of whether treatment was necessary
is discretionary).



      5
       As Judge Arbuckle points out in his reports, to the extent plaintiff
attempts to add new claims in her briefs in opposition,“[i]t is axiomatic that the
complaint may not be amended by the briefs in opposition to a motion to
dismiss.” Heim v. York Cnty. Prison, 3:CV-10-1369, 2013 WL 1414638 (M.D.
Pa. Apr. 8, 2013)(citing Pennsylvania ex rel. Zimmerman v. Pepsico, Inc., 836
F.2d 173, 181 (3d Cir.1988)).The court has thus not considered these
additional allegations. Nor does the court consider any new claims plaintiff
states in her objections.

                                        5
      Additionally, insofar as plaintiff alleges that WB Hospital violated her
constitutional rights by having her involuntarily committed for 20 days, the law
is clear that hospitals who exam and treat persons suspected of being
“severely mentally disabled and in need of immediate treatment”, pursuant to
Sections 302 and 303 of the MHPA, are not state actors for purposes of a
claim under §1983. See Eggleton v. Coli, 2017 WL 119668 (E.D.Pa. March
31, 2017) (court held that Pennsylvania Hospital which committed plaintiff for
nine days pursuant to Section 302 of the MHPA was not a state actor); James
v. City of Wilkes-Barre, 2011 WL 3584775, *10 (M.D.Pa. Aug. 15, 2011)
(court stated that “authority in this circuit makes clear that a physician or other
private actor who follows the involuntary commitment procedures outlined in
Section 302 of the MHPA cannot be a state actor…”) (citing Benn v. Universal
Health Sys., 371 F.3d 165 (3d Cir. 2004); Carver, 115 Fed.Appx. at 538-39).
      The court has considered plaintiff’s objections and finds no merit to
them.6 Plaintiff cites to no court cases and fails to discuss the cases to which
Judge Arbuckle cites in support of his findings. In fact, plaintiff’s objections to



      6
        To the extent plaintiff attempts to raise new claims regarding criminal
violations in her briefs in opposition to defendants’ motions and, to the extent
she alleges in her objections that all of the defendants violated numerous
federal criminal statutes for which she seeks federal criminal prosecution, the
Third Circuit has held that a private person in a federal civil action could not
impose criminal liability on a defendant because he lacked standing to do so.
See Conception v. Resnik, 143 Fed.Appx. 422, 425-26 (3d Cir. 2005) (citing
U.S. v. Friedland, 83 F.3d 1531, 1539 (3d Cir. 1996) (“[T]he United States
Attorney is responsible for the prosecution of all criminal cases within his or
her district.”)).

                                        6
all three of Judge Arbuckle’s reports lack any coherent arguments as to how
her amended complaint states any cognizable §1983 claims sufficient to
overcome the defendants’ motions to dismiss under Rule 12(b)(6).
      The court also finds it would be futile to allow plaintiff further leave to
amend her claims against WB Hospital. See Alston v. Parker, 363 F.3d 229,
236 (3d Cir. 2004) (“Dismissal without leave to amend is justified only on the
grounds of bad faith, undue delay, prejudice, or futility.”).
      Thus, WB Hospital’s motion to dismiss, (Doc. 19), all of the plaintiff’s
claims against it in her amended complaint, (Doc. 11), will be granted, and
these claims will be dismissed with prejudice.


      2. BLS
      In his second report, (Doc. 55), Judge Arbuckle recommends that the
motion to dismiss plaintiff’s amended complaint filed by defendant BLS be
granted and that all of the claims against it be dismissed with prejudice. BLS
commenced the mortgage foreclosure action against plaintiff in Luzerne

County Court, which was addressed in the court’s July 31, 2018

Memorandum denying plaintiff’s request for injunctive relief to stop the

Sheriff’s sale of her property after BLS obtained a judgment against her. (Doc.

3). Plaintiff raises a First Amendment retaliation claim against BLS. Plaintiff

also asserts a 14th Amendment equal protection claim against BLS alleging

that “it engaged in an action of a sheriff sale on oppressed moms.”


                                       7
      As the court explained in its July 31, 2018 Memorandum, it lacked
jurisdiction over plaintiff’s claims challenging the mortgage foreclosure
judgment BLS obtained in the Luzerne County Court and over plaintiff’s
request for the court to enjoin the Sheriff’s sale of her property. These findings
of the court will not be revisited.
      With respect to plaintiff’s 14th Amendment equal protection claim
alleging that BLS commenced foreclosure proceedings against her based on
her gender and because she is a mom, Judge Arbuckle correctly concludes
that this claim should be dismissed since BLS is not a state actor and, since
plaintiff did not sufficiently allege that BLS engaged in any action attributable
to the state. See Conway v. King Pharmaceuticals, Inc., 2008 WL 4128088,
*1 (M.D.Pa.) (A private company is not an appropriate defendant in a §1983
civil rights action because it is not acting under color of state law.) (citations
omitted); Jacobowitz v. M & T Mortgage Corporation, 372 Fed. Appx. at 227
(M & T Mortgage Corp. was not a state agency); Klein v. U.S., 2012 WL
928698, *16 (M.D.Pa. Feb. 13, 2012) (court dismissed defendant mortgage
companies since plaintiff failed to properly allege that they were acting under
color of state law with respect to the mortgage foreclosure action instituted
against him in County Court).
      Judge Arbuckle also properly finds that plaintiff fails to state a
cognizable equal protection claim as there are no allegations that she was
treated differently than similarly situated borrowers who defaulted on their
mortgage loans with BLS. See Bierley v. Grolumond, 174 Fed.Appx. 673, 676

                                        8
(3d Cir. 2006) (“To bring a successful equal protection claim under §1983, a
plaintiff must prove the existence of purposeful discrimination, and
demonstrate that he was treated differently from individuals similarly
situated.”). As BLS states in its response, (Doc. 63 at 2), “Plaintiff’s Objection
is a rambling, incoherent personal account of how Plaintiff believes she is a
victim of gender inequality and oppression as a ‘mom.’”
      With respect to plaintiff’s First Amendment retaliation claim against BLS,
Judge Arbuckle finds that this claim should be dismissed since BLS is not a
state actor and there are no allegations that it engaged in state action. The
Judge also finds that plaintiff fails to state a cognizable retaliation claim as
she does not allege any facts that BLS retaliated against her due to her
engaging in any protected activity. See Mitchell v. Horn, 318 F.3d 523, 530
(3d Cir. 2003) (To prevail on a retaliation claim under 42 U.S.C. §1983,
plaintiff must demonstrate (1) that she was engaged in constitutionally
protected conduct; (2) that she suffered an adverse action by defendants
“sufficient to deter a person of ordinary firmness from exercising h[er]
constitutional rights”; and (3) that there is “a causal link between the exercise
of his constitutional rights and the adverse action taken against h[er].”);
Rauser v. Horn, 241 F.3d 330, 333–334 (3d Cir. 2001).
      The court also finds it would be futile to allow plaintiff further leave to
amend her claims against BLS. See Alston, 363 F.3d at 236.
      Thus, BLS’s motion to dismiss, (Doc. 23), all of the plaintiff’s claims
against it in her amended complaint, (Doc. 11), will be granted, and these

                                        9
claims will be dismissed with prejudice.


      3. Diocese of Scranton
      Plaintiff alleges that even though her parents paid a lot of money for her
to attend Catholic School for 9 years in the Diocese of Scranton, her
education failed her since it did not enable her to communicate effectively with
the Pennsylvania Superior Court which dismissed her appeal, seemingly
related to the foreclosure judgment entered against her, and stated that “[it]
couldn’t find a lucid complaint.” She states that even though she spoke in
English, the court acted like she was speaking in Biblical tongues they did not
recognize. Plaintiff also alleges that the Catholic School required her to get
vaccinations which “is a crime called Hazing” and intended to reduce the
population with a virus that has killed minors.
      Despite being in clear violation of the pleading requirements under
Fed.R.Civ.P. 8, plaintiff’s claims against the Diocese are liberally construed
as a 14th Amendment due process claim and equal protection claim, and a
First Amendment retaliation claim. All of plaintiff’s claims against the Diocese
of Scranton will be dismissed since it is not a state actor or agent and it did
not act under the color of state law. Nor is any of the alleged conduct by the
Diocese of Scranton fairly attributable to the state.
      Section 1983 does not bestow substantive rights, but instead creates
a remedy for violation of a person’s constitutional rights. Gonzaga Univ v.
Does, 536 U.S. 273 (2002). As the Fifth Circuit Court of Appeals in

                                      10
Blankenship v. Buenger, 653 Fed.Appx. 330, 334-35 (5th Cir. 2016),
explained:
      “Section 1983 provides a cause of action against any person who
      deprives an individual of federally guaranteed rights ‘under color’
      of state law” and “[a]nyone whose conduct is ‘fairly attributable to
      the state’ can be sued as a state actor under §1983.” “‘[M]ere
      private conduct, no matter how discriminatory or wrongful,’ is
      excluded from §1983’s reach.” The Supreme Court has clarified
      that “[i]n cases under §1983, ‘under color’ of law has consistently
      been treated as the same thing as the ‘state action’ required
      under the Fourteenth Amendment.”

(internal citations omitted).
      Moreover, as Judge Arbuckle explains, the alleged conduct by the
Diocese does not amount to a violation of plaintiff’s constitutional rights.
      Based on the above, the court finds it would be futile to allow plaintiff
further leave to amend her claims against the Diocese of Scranton. See
Alston, 363 F.3d at 236.
      Thus, the Diocese of Scranton’s motion to dismiss, (Doc. 42), all of the
plaintiff’s claims against it in her amended complaint, (Doc. 11), will be
granted, and these claims will be dismissed with prejudice.


IV.   CONCLUSION
      For the above reasons, the reports of Judge Arbuckle, (Docs. 54, 55 &
56), are ADOPTED IN THEIR ENTIRETIES. Plaintiff’s objections to the
reports, (Doc. 61), are OVERRULED. WB Hospital’s motion to dismiss, (Doc.
19), the claims against it in plaintiff’s amended complaint, (Doc. 11), is


                                      11
GRANTED, and all of the claims against WB Hospital are DISMISSED WITH
PREJUDICE. BLS’s motion to dismiss, (Doc. 23), the claims against it in
plaintiff’s amended complaint, (Doc. 11), is GRANTED, and all of the claims
against BSL are DISMISSED WITH PREJUDICE. The Diocese of Scranton’s
motion to dismiss, (Doc. 42), the claims against it in plaintiff’s amended
complaint, (Doc. 11), is GRANTED, and all of the claims against the Diocese
of Scranton are DISMISSED WITH PREJUDICE. A separate order shall
issue.




                                     s/ Malachy E. Mannion
                                     MALACHY E. MANNION
                                     United States District Judge


Date: June 6, 2019
18-1483-02.wpd




                                    12
